DocuSign Envelope ID: 27940860-4754-4B6E-A37B-4D5240672A59
                       Case 1:20-cv-05734-DCF Document 25-1 Filed 01/06/21 Page 1 of 8



            UNITED STATES DISTRICT COURT
            SOUTHERN DISTRICT OF NEW YORK
            --------------------------------------------------------------------X
            LUCAS CRUZ,
                                                                                    1:20-cv-5734 (DF)
                                                        Plaintiff,

                                      -against-

            HARLEM GROUP DR CORP. d/b/a BRONX
            DRAFTHOUSE. ALFREDO ANGUEIRA JR., and
            RAMON MARTINEZ,

                                                         Defendants.
            --------------------------------------------------------------------X


                           WAGE CLAIMS SETTLEMENT AGREEMENT AND RELEASE

                   This Agreement and Release (hereinafter the "Wage Claims Settlement Agreement") is made
           and entered into by and between Plaintiff Lucas Cruz ("Plaintiff") and Defendants Harlem Group DR.
           Corp. d/b/a Bronx Drafthouse, Alfredo Angueira Jr., and Ramon Martinez (collectively the
           "Defendants") (hereinafter Plaintiff and the Defendants shall collectively be referred to herein as the
           "Parties").

                   WHEREAS, on July 23, 2020, Plaintiff commenced a lawsuit against Defendants by filing a
           Complaint in the United States District Court for the Eastern District of New York (the "Court")
           entitled Lucas Cruz v. Harlem Group DR Corp. d/b/a Bronx Drafthouse, Alfredo Angueira Jr., and
           Ramon Martinez, Case No. 1:20-cv-05734 (VEC) (DF) (the "Action"); and

                  WHEREAS, the Complaint set forth allegations for violations of (a) the Fair Labor Standards
           Act ("FLSA"); and (b) the New York Labor Law (the "NYLL"), including but not limited to the New
           York Wage Theft Protection Act (the "WTPA") (collectively, the "Wage Claims");

                   WHEREAS, on October 30, 2020, Defendants interposed an Answer denying the material
           allegations of fact or law asserted in the Complaint;

                  WHEREAS, this matter was referred to mediation by Order of the Court on November 10,
           2020. The Parties mediated this matter on December 18, 2020;

                    WHEREAS, in order to avoid the costs and uncertainties of litigation, without the admission
           of liability, the Parties have determined to resolve the Wage Claims;




                                                                     1
           2453124v1
DocuSign Envelope ID: 27940860-4754-4B6E-A37B-4D5240672A59
                         Case 1:20-cv-05734-DCF Document 25-1 Filed 01/06/21 Page 2 of 8



                  WHEREAS, for purposes of this Agreement, the "Defendant" who is responsible under this
           Agreement for the payment of the settlement sums is Defendant Harlem Group DR Corp. d/b/a Bronx
           Drafthouse. For purposes of clarity, where the Agreement refers to "Settling Defendant" it is referring
           to the Defendant responsible for the payment pursuant to this Agreement and does not include
           defendants "Alfredo Angueira, Jr." and "Ramon Martinez";

                   WHEREAS, the defendants, Alfredo Angueira, Jr., Ramon Martinez and Harlem Group DR
           Corp. d/b/a Bronx Drafthouse are hereby dismissed from the action with prejudice upon receipt by
           Plaintiff of the settlement amount;

                   NOW THEREFORE, in consideration of the mutual covenants, undertakings and promises
           set forth in this Agreement, and for other good and valuable consideration provided for herein, the
           receipt and adequacy of which are hereby acknowledged, the Parties hereto agree to settle the Wage
           Claims on the following terms and conditions:

                  1.        Recitals. The foregoing paragraphs are true, accurate and hereby incorporated by this
           reference.

                 2.     Court Review and Approval of the Wage Claims Settlement Agreement; Final
           Order of Dismissal; Effective Date.

                           (a)      The Parties will work together in good faith to expeditiously file a joint
                    application to the Court seeking (i) review and approval of the terms set forth in this Wage
                    Claims Settlement Agreement; and (ii) the issuance of a Final Order of Dismissal of the
                    Federal Action with prejudice as against all Defendants, Harlem Group DR Corp. d/b/a Bronx
                    Drafthouse, Alfredo Angueira Jr., and Ramon Martinez (the "Final Order of Dismissal").

                            (b)     This Wage Claims Settlement Agreement shall become effective upon (i) the
                    full execution by the Parties of this Wage Claims Settlement Agreement; (ii) the Settling
                    Defendant depositing the total settlement amount of Twenty-Six Thousand Dollars and Zero
                    Cents ($26,000) in Moritt, Hock & Hamroff LLP’s escrow account (the “Escrow Amount”),
                    which shall occur prior to the Parties’ submission of this Agreement to the Court; (iii) the
                    clearing of the Escrow Amount; and (iv) final approval of this Agreement by the Court (the
                    "Effective Date"). Release of the Escrow Amount to Plaintiff’s counsel shall occur within ten
                    (10) days of the Effective Date.

                    3.      Consideration. Upon approval of the Wage Claims Settlement Agreement by the
           Court:

                           (a)      In consideration for the promises made herein by Plaintiff, and the dismissal
                    of the Action with prejudice in a Stipulation of Dismissal with Prejudice, as set forth in
                    paragraph 6 below, Drafthouse shall pay the total sum of Twenty-Six Thousand Dollars and
                    Zero Cents ($26,000.00) (the "Wage Claims Settlement Amount"), which is inclusive of all
                    attorneys' fees and costs incurred by Plaintiff;

                           (b)    Payment of the Wage Claims Settlement Amount shall be made in three (3)
                    checks, payable as follows:

                                                              2
           2453124v1
DocuSign Envelope ID: 27940860-4754-4B6E-A37B-4D5240672A59
                       Case 1:20-cv-05734-DCF Document 25-1 Filed 01/06/21 Page 3 of 8



                                 i. to "Lucas Cruz" in the amount of Eight Thousand Five Hundred and Thirty-
                                    Three Dollars and Thirty-Four Cents ($8,533.34), less applicable
                                    withholdings. (The Parties agree that this portion of the Wage Claims
                                    Settlement Amount is for wages);

                                ii. to "Lucas Cruz" in the amount of Eight Thousand Five Hundred and Thirty-
                                    Three Dollars and Thirty-Three Cents ($8,533.33), not subject to withholdings.
                                    (The Parties agree that this portion of the Wage Claim Settlement Amount is
                                    for liquidated damages); and

                               iii. to “Pechman Law Group PLLC” in the amount of Eight Thousand Nine
                                    Hundred and Thirty-Three Dollars and Thirty-Three Cents ($8,933.33),
                                    representing attorney’s fees and costs; and

           Plaintiff shall complete and provide Forms W-4 and W-9 to the Settling Defendant in connection with
           the payment of the Wage Claims Settlement Amount. Pechman Law Group PLLC shall complete and
           provide a Form W-9 to the Settling Defendant. The Settling Defendant shall issue a Form W-2 to
           Plaintiff in connection with the payment for wages and a Form 1099 to Plaintiff in connection with
           the payment of the liquidated damages. For income tax reporting purposes, the amount paid to
           Pechman Law Group PLLC will be allocated proportionately to the Forms W-2 and 1099 issued to
           the Plaintiff. The Settling Defendant shall also issue a Form 1099 to Pechman Law Group PLLC in
           connection with the payment of attorneys’ fees and costs.

                          (c)     Plaintiff acknowledges and warrants that, except as explicitly provided in this
            Wage Claims Settlement Agreement, he is entitled to no additional payments of any type, including
            but not limited to wages, overtime, vacation, compensation, severance, or sick days.

                   4.       Taxes on the Wage Claims Settlement Amount. Plaintiff shall be responsible for
           his portion of any and all federal, state or local taxes payable on the Wage Claims Settlement Amount.
           Plaintiff will indemnify and hold Defendants harmless for any tax liabilities as a result of any failure
           by Plaintiff to pay taxes he owes as a result of the settlement.

                   5.     Scope of Released Claims. Upon entry of the Final Order of Dismissal approving
           the terms of this Wage Claims Settlement Agreement, as set forth in paragraph 2 above, and except
           as to such rights or claims as may be created by this Wage Claims Settlement Agreement, Plaintiff,
           on behalf of himself, his heirs, estates, executors, administrators, assigns, transferees and
           representatives (each, a "Releasor"), and in consideration of the Wage Claims Settlement Amount,
           hereby releases and forever discharges Defendants and any affiliated entities, their heirs, estates,
           executors, administrators, assigns, transferees, representatives, attorneys, accountants, agents, and
           current and former employees (each, a "Releasee") from any and all claims, causes of actions,
           demands, debts, obligations, damages or liability of any nature whatsoever, known or unknown,
           concerning the Wage Claims. The claims and causes of action released under this Wage Claims
           Settlement Agreement expressly include, but are not limited to, all claims of any kind Plaintiff
           asserted or could have asserted in the Complaint arising under the Fair Labor Standards Act, 29 U.S.C.
           §§ 201 et seq. and/or the New York Labor Law §§ 663.1 et seq. and New York Code, Rules and
           Regulations §§ 142-2.1 and 142-2.2 et seq., the New York Minimum Wage Act, the New York Wage
           Theft Protection Act or any other provision of the New York Labor Law. These released claims
           include, but are not limited to, all claims for compensation, including but not limited to wages,
                                                               3
           2453124v1
DocuSign Envelope ID: 27940860-4754-4B6E-A37B-4D5240672A59
                       Case 1:20-cv-05734-DCF Document 25-1 Filed 01/06/21 Page 4 of 8



           bonuses, commissions, benefits or fringe benefits, severance or termination pay, reimbursement of
           any kind, attorneys' fees or costs, punitive damages, liquidated damages, and/or penalties.

                  6.      Stipulation of Dismissal. The Parties shall enter into a Stipulation of Dismissal with
           Prejudice of the Action, pursuant to Rule 41 of the Federal Rules of Civil Procedure, in the form
           annexed hereto as Exhibit "A" (the "Stipulation of Dismissal").

                   7.      No Other Entitlements. Plaintiff agrees that as a consequence of this Wage Claims
           Settlement Agreement, he has received all compensation, wages and benefits to which he is entitled
           and that no leave, compensation, wages or benefits are due to his. Plaintiff confirms that he is not
           entitled to any additional money, relief or recovery whatsoever.

                   8.     No Admission of Liability. This Wage Claims Settlement Agreement is not and shall
           not in any way be deemed to constitute an admission or evidence of any wrongdoing or liability on
           the part of Defendants, nor of any violation of any federal, state or municipal statute, regulation, or
           principle of common law or equity, and Defendants expressly deny any wrongdoing or liability.
           Rather, this Wage Claims Settlement Agreement constitutes the good faith settlement and release of
           disputed claims and is being entered into by the parties solely to avoid the burden, expense, delay and
           uncertainties of further litigation.

                   9.      No Disparagement. The Parties agree that they shall not make any statement or issue
           any communications, written or otherwise, that disparages, defames or demeans, criticizes or
           otherwise reflects adversely on any other Party, to the press, the media or the public generally, or to
           any current, former or prospective employee of Defendants. Nothing in this provision shall be
           interpreted to prohibit the Parties from making truthful statements regarding this Action.

                  10.    No Modification Absent Court Order. Once approved by the Court, this Wage
           Claims Settlement Agreement may not be changed except by Order of the Court.

                  11.     Negotiated Wage Claims Settlement Agreement and Construction. This Wage
           Claims Settlement Agreement is the product of negotiations among the Parties and therefore, the
           terms and conditions of this Wage Claims Settlement Agreement are not intended to be, and shall not
           be, construed against any party as draftsman.

                  12.    Entire Agreement. This Wage Claims Settlement Agreement contains the entire
           agreement and complete settlement among the Parties and supersedes any and all previous agreements
           of any kind whatsoever between them, whether written or oral.

                   13.    Section Headings. Section headings are used herein for reference only and do not
           affect the meaning of any provision of this Wage Claims Settlement Agreement.

                   14.    Governing Law. This Wage Claims Settlement Agreement shall be interpreted,
           enforced and governed by and under the laws of the State of New York, without regard to choice of
           law principles, except to the extent that the law of the United States governs any matter set forth
           herein, in which case such federal law shall govern.

                  15.      Continuing Jurisdiction. The parties shall request that the Court retain jurisdiction
           over the interpretation and enforcement of this Wage Claims Settlement Agreement.
                                                             4
           2453124v1
DocuSign Envelope ID: 27940860-4754-4B6E-A37B-4D5240672A59
                       Case 1:20-cv-05734-DCF Document 25-1 Filed 01/06/21 Page 5 of 8




                  16.     Prevailing Party. The Parties agree that in any action resulting from a breach of this
           Agreement, the prevailing party in such an action will be entitled to costs and expenses, including
           reasonable attorneys’ fees, incurred in enforcing said provisions and/or defending any action(s), in
           addition to any determined award.

                   17.      Voluntariness of Agreement.

                           (a)     Plaintiff acknowledges and agrees that he has been advised to consult with an
           attorney of his choice, and that he has been given a reasonable and sufficient period of time in which
           to do so and has done so with his attorney, Galen C. Baynes, Esq. of the Pechman Law Group, PLLC.
           Plaintiff further represents that he has been given reasonable and sufficient time to consider this
           document and that he has done so. Plaintiff confirms that he understands the meaning and preclusive
           effect of this Wage Claims Settlement Agreement.

                          (b)      Plaintiff agrees that he has read this Wage Claims Settlement Agreement, fully
           understand all of its terms intending to waive, settle and release all wage claims that he has or might
           have had against Defendants and has voluntarily agreed to it, signing it of his own free will.

                   18.    Reconocimiento en Español (Spanish Acknowledgment). El Demandante
           representa que su idioma materno es el español y que un abogado de Pechman Law Group PLLC ha
           repasado todos los términos de este Acuerdo con él en español. El Demandante ha entendido todos
           los términos de este Acuerdo, y los acepta voluntariamente al firmar el Acuerdo. (Plaintiff represents
           that his primary language is Spanish and that an Attorney of the Pechman Law Group PLLC has
           reviewed all terms of this Agreement with him in Spanish. Plaintiff has fully understood all terms of
           this Agreement and voluntarily accepts them by signing below.)

                   19.    Counterparts. Any signature made and transmitted by email or facsimile for purpose
           of executing this Wage Claims Settlement Agreement shall be deemed to be an original signature and
           shall be binding upon the party who transmits the signature page by email or facsimile. Electronic
           signatures, including signatures using a program such as DocuSign, are acceptable as physical
           signatures.

                 IN WITNESS WHEREOF, the Parties hereto have knowingly and voluntarily executed this
           Agreement as of the date set forth below.

                       12/24/2020                                             28
           Dated: __________________                         Dated: December ____, 2020


           _________________________________                 ____________________________
           Lucas Cruz                                        Alfredo Angueira, Jr., Owner
                                                             Harlem Group DR. Corp. d/b/a Bronx Drafthouse
                                                                             28
                                                             Dated: December ____, 2020


                                                             _____________________________
                                                             Ramon Martinez, Owner
                                                               5
           2453124v1                                         Harlem Group DR. Corp. d/b/a Bronx Drafthouse
DocuSign Envelope ID: 27940860-4754-4B6E-A37B-4D5240672A59
                       Case 1:20-cv-05734-DCF Document 25-1 Filed 01/06/21 Page 6 of 8




                                            EXHIBIT A




                                                             6
           2453124v1
DocuSign Envelope ID: 27940860-4754-4B6E-A37B-4D5240672A59
                       Case 1:20-cv-05734-DCF Document 25-1 Filed 01/06/21 Page 7 of 8




           UNITED STATES DISTRICT COURT
           SOUTHERN DISTRICT OF NEW YORK
           ---------------------------------------------------------------------- X
           LUCAS CRUZ,                                                            :
                                                                                  :
                                                 Plaintiff,                       :
                                                                                  :   1:20-cv-5734 (DF)
                              -against-                                           :
                                                                                  :
           HARLEM GROUP DR CORP. d/b/a BRONX                                      :
           DRAFTHOUSE, ALFREDO ANGUEIRA JR., and                                  :
           RAMON MARTINEZ,                                                        :
                                                                                  :
                                                 Defendants.                      :
           ---------------------------------------------------------------------- X

                               STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE

                   WHEREAS, on July 23, 2020, Lucas Cruz (“Plaintiff”) filed a Complaint asserting claims

           for, inter alia, failure to pay wages under the Fair Labor Standards Act, 29 U.S.C. § 201, et seq.

           (“FLSA”) and the New York Labor Law § 190 et seq. (“NYLL”) against Harlem Group DR Corp.

           d/b/a Bronx Drafthouse, Alfredo Angueira Jr., and Ramon Martinez (“Defendants”);

                   WHEREAS, Plaintiff and Defendants (the “Parties”) reached a settlement of this action and

           Plaintiff’s claims through arms-length negotiations, and have entered into a Settlement Agreement

           and Release (the “Agreement”), formally memorializing the Parties’ settlement;

                   WHEREAS, the terms of the Agreement, which are incorporated herein by reference, have

           been reviewed and scrutinized by the Court and are approved and considered a fair and reasonable

           resolution of, inter alia, a bona fide dispute over a provision or provisions of the FLSA, the NYLL,

           and/or time worked; and




                                                                     7
           2453124v1
Case 1:20-cv-05734-DCF Document 25-1 Filed 01/06/21 Page 8 of 8
